Duckworth, Chief Justice.
Both the bill of exceptions and the record in this case point out that there was more than one caveator to the will, and the bill of exceptions designates the defendants in error as “Curtis Mangum et al.,” but only the attorney for Curtis Mangum acknowR edges service of the bill of exceptions. The court also in its charge to the jury points out that there were two separate caveats filed, and the verdict of the jury was “against the propounder in the probation of this will.” It thus conclusively appears that there were other caveators who have not been made parties to the bill of exceptions and served with a copy thereof. Therefore, this court is without jurisdiction, as there are other interested parties who have not been made parties and properly served with a copy of the bill of exceptions and who have not waived service, and the writ of error must be dismissed. Lanier v. Bailey, 206 Ga. 161 (56 S. E. 2d 515); Chandler v. Foote & Davies Co., 210 Ga. 370 (80 S. E. 2d 292); Whitehead v. Alewine, 210 Ga. 737 (82 S. E. 2d 703).

Writ of error dismissed.


All the Justices concur.